Name: Council Regulation (EC) No 1106/2001 of 30 May 2001 extending the period of application of Regulation (EEC) No 3621/92 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain fishery products into the Canary Islands and Regulation (EC) No 527/96 temporarily suspending the autonomous Common Customs Tariff duties and progressively introducing the Common Customs Tariff duties on imports of certain industrial products into the Canary Islands
 Type: Regulation
 Subject Matter: fisheries;  industrial structures and policy;  regions of EU Member States;  tariff policy;  trade;  EU finance
 Date Published: nan

 Avis juridique important|32001R1106Council Regulation (EC) No 1106/2001 of 30 May 2001 extending the period of application of Regulation (EEC) No 3621/92 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain fishery products into the Canary Islands and Regulation (EC) No 527/96 temporarily suspending the autonomous Common Customs Tariff duties and progressively introducing the Common Customs Tariff duties on imports of certain industrial products into the Canary Islands Official Journal L 151 , 07/06/2001 P. 0003 - 0003Council Regulation (EC) No 1106/2001of 30 May 2001extending the period of application of Regulation (EEC) No 3621/92 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain fishery products into the Canary Islands and Regulation (EC) No 527/96 temporarily suspending the autonomous Common Customs Tariff duties and progressively introducing the Common Customs Tariff duties on imports of certain industrial products into the Canary IslandsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission(1),Whereas:(1) Regulation (EEC) No 3621/92(2) and Regulation (EC) No 527/96(3) expired on 31 December 2000.(2) The transitional period for the introduction of the Common Customs Tariff on the Canary Islands as set in Article 6(1) of Council Regulation (EEC) No 1911/91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands(4) also expired on 31 December 2000.(3) In October and November 2000 the Spanish authorities asked for the Common Customs Tariff measures for the Canary Islands to be maintained beyond the year 2000 and submitted documentation justifying their request.(4) In view of this request it was decided to extend the transitional period set in Article 6(1) of Regulation (EEC) No 1911/91 until 31 December 2001.(5) The time to evaluate the documentation was insufficient to reach a definitive conclusion as to whether maintaining the measures for the requested period was still justified. Since the immediate termination of these measures would very likely have a negative effect on local production, it is necessary to ensure the continuity of the said treatments. The period of application of Regulation (EEC) No 3621/92 and Regulation (EC) No 527/96 should therefore be extended until 31 December 2001.(6) Once the abovementioned evaluation is terminated, the Commission will make, if necessary, a new proposal taking into account the aims of Article 299(2) of the Treaty,HAS ADOPTED THIS REGULATION:Article 11. In Article 1(1) of Regulation (EEC) No 3621/92, "31 December 2000" shall be replaced by "31 December 2001".2. In Article 1(2) of, and Annexes II, III and IV to, Regulation (EC) No 527/96, "31 December 2000" shall be replaced by "31 December 2001".3. In Annexes III and IV to Regulation (EC) No 527/96, "1 January 2001" shall be replaced by "1 January 2002".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2001.For the CouncilThe PresidentB. Lejon(1) OJ C 380, 30.12.2000, p. 14.(2) OJ L 368, 17.12.1992, p. 1.(3) OJ L 78, 28.3.1996, p. 1.(4) OJ L 171, 29.6.1991, p. 1. Regulation as last amended by Regulation (EC) No 1105/2001 (see p. 1 of this Official Journal).